Citation Nr: 1751649	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-09 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right hand and fingers arthritis.


REPRESENTATION

The Veteran represented by:      North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1986 to July 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing held in May 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to final adjudication.  At the May 2017 hearing, the Veteran indicated that there were outstanding treatment records located at VA facilities in Salisbury and Charlotte, North Carolina.  The Veteran indicated that he began receiving treatment shortly after leaving service.  In addition, the Veteran indicated that he had an examination in 2015 to obtain hearing aids.  While additional treatment records were associated with the claim file after the hearing and these contain an audiological consultation in 2014, there is no audiological consultation of 2015.  As such, and since the issues are being remanded for other reasons, the Board will request that any outstanding treatment records be obtained.  38 C.F.R. § 3.159 (c)(2).

The Veteran was last afforded VA examinations in relation to his claim in September 2011.  Given the amount of time that has passed, and the Veteran's testimony at the May 2017 hearing, the Board finds that new VA examinations are needed in order to properly adjudicate the Veteran's claim.  For the Veteran's claim regarding arthritis of the right hand and fingers, the Board notes that x-rays may be needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since the Veteran left service in 2011, to include any outstanding VA treatment records from VA facilities in Salisbury and Charlotte, North Carolina and any outstanding records regarding a 2015 hearing test and hearing aids.  Attempts to obtain these records should be documented in the claim file, and if such records are unavailable, this should be noted in the file.

2.  After the development in (1) above has been completed, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss disability.  The claim file must be reviewed by the examiner in conjunction with the examination.  The examiner should then provide an opinion as to whether it is as likely as not (50 percent or greater probability) that any current bilateral hearing loss disability identified was incurred in service, or is otherwise related to the Veteran's period of active duty.

A full rationale for any opinion(s) rendered must be provided. 

3.  After the development in (1) above has been completed, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his right hand and fingers arthritis disability.  The claim file must be reviewed by the examiner in conjunction with the examination.  The examiner should provide a diagnosis, if any, of any disability of the right hand and/or fingers and then for each disability identified provide an opinion as to whether it is as likely as not (50 percent or greater probability) that the disability was incurred in service, or is otherwise related to the Veteran's period of active duty.  If needed, x-rays should be taken.  The Board also requests that the examiner discuss the Veteran's contention that he had problems with his hands in service and ever since service.

A full rationale for any opinion(s) rendered must be provided. 

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




